







NOTE PREPAYMENT AGREEMENT




THIS NOTE PREPAYMENT AGREEMENT (the “Agreement”) is made effective as of the __
day of ________, 2016 (the “Effective Date”) by and between __________________
(the “Company”), LP Pinewood SPV, LLC, a Delaware limited liability company
(“SPV”), and Wells Fargo Bank, National Association (the “Bank”).


Statement of Background Information


A.On September 19, 2003, Company caused Bank to issue, and confirmed the
issuance of, its certificate of deposit in the amount of _____________________,
(the “Certificate of Deposit”), evidencing a deposit for the benefit of the
Company.


B.Pursuant to the Purchase and Sale Agreement dated as of July 25, 2003, between
Company and Louisiana-Pacific Corporation (“LP”), as Seller, Company issued a
promissory note payable to the order of LP, dated September, 19, 2003, in the
original principal amount of_______________ due and payable in full on September
15, 2018, attached hereto as Exhibit “A.” Company desired that interest and
principal on the Installment Note, when due pursuant to the terms of the
Installment Note, be paid from interest and principal of the Certificate of
Deposit.


C.On September 19, 2003, Bank issued the Irrevocable Letter of Credit
No. _______ and the Continuing Letter of Credit Agreement (together the “Letter
of Credit”), for the account of the Company, in the amount of
__________________with the termination date as of November 15, 2018, for the
benefit of LP, as security for the Installment Note, attached hereto as Exhibit
“B.”


D.Bank required Company, among other things, as a condition to the issuance of
the Letter of Credit, to pledge all of its rights, title and interest in and to
the Certificate of Deposit to Bank. On September 19, 2003, Company and Bank
entered into a certain Pledge and Payment Direction Agreement (the “Pledge
Agreement”), pursuant to which Bank pledged all of Company’s rights, title and
interest in and to the Certificate of Deposit, attached hereto as Exhibit “C.”


E.On September 30, 2003, the Installment Note was duly assigned and endorsed to
SPV pursuant to a certain Allonge to Note (the “First Allonge to Note”),
attached hereto as Exhibit “D.” On October 1, 2003, subsequent to the First
Allonge to Note, the Note was assigned and endorsed to Bank pursuant to a
certain Allonge to Note (the “Second Allonge to Note”), attached hereto as
Exhibit “E.”


F.Pursuant to a certain Certificate Regarding Transfer (the “First Transfer
Certificate”), dated September 30, 2003, LP requested Bank to issue an amendment
to the Letter of Credit updating the new beneficiary of the Letter of Credit to
SPV, attached hereto as Exhibit “F.” On October 1, 2003, immediately subsequent
to the First Transfer Certificate, SPV required Bank to update the beneficiary
of the Letter of Credit to Bank (the “Second Transfer Certificate”), attached
hereto as Exhibit “G.”


G.Company desires to prepay all outstanding amounts of the Installment Note,
including its accrued and unpaid interest and expenses, to SPV; and requests
that the Bank cancel the Letter of Credit. SPV agrees to accept prepayment of
the Installment Note and to request the Bank to cancel the Letter of Credit.
Bank agrees to use the Certificate of Deposit for the payment of the outstanding





--------------------------------------------------------------------------------





amounts of the Installment Note, including its accrued and unpaid interest and
expenses, and to cancel the Letter of Credit (the “Prepayment”). The Company,
SPV and Bank desire that the date of the Prepayment be on or about November 1,
2016, but in no event later than November 30, 2016 (the “Prepayment Date”).


H.This Agreement sets forth the parties’ understandings with respect to the
Prepayment.


Statement of Agreement


In consideration of the foregoing, Company, SPV and Bank (the “Parties”), hereby
agree as follows:


1.Certificate of Deposit. SPV agrees to accept prepayment of the Installment
Note by the Company. Company requests that Bank agree to release the principal
and accrued and unpaid interest of the Certificate of Deposit, and authorizes
Bank to use the funds available from the Certificate of Deposit for the full
payment of the outstanding amount of the Installment Note, including its accrued
and unpaid interest and expenses. Bank agrees to such early maturity of the
Certificate of Deposit.


2.Installment Note. Upon Bank’s confirmation of the full payment of the
outstanding principal and interest on the Installment Note, SPV agrees to
release the Installment Note (without recourse and without representation or
warranty of any kind (either express or implied)) to Company as set forth in
Exhibit “H” “Release and Satisfaction of Promissory Note,” and to issue to Bank
the Certificate as set forth in Exhibit “I” “Certificate,” confirming all
payments on the Installment Note have been made in full.


3.Cancellation Letter of Credit. Upon receipt of the Certificate and the receipt
as set forth in Exhibit “J” “Wells Fargo Bank, N.A.’S Receipt for the Original
Letter of Credit,” Bank shall cancel the Letter of Credit.


4.Pledge Agreement. Upon cancellation of the Letter of Credit by the Bank, the
Pledge Agreement shall be automatically terminated and of no further force and
effect.


5.Closing of Transaction. The consummation of the Prepayment shall occur on the
Prepayment Date.


6.Delivery of Documents. The parties agree to promptly procure, deliver or
execute and deliver all further instruments and documents, and take any other
actions which are reasonably required to evidence the consummation of the
Prepayment contemplated hereby and other termination of the security interests
contemplated hereby, in each case without recourse, representation or warranty
of any kind (either express or implied).


7.    Liability. Except as may be otherwise provided in this Agreement, no
liability is assumed by or assigned to the Company, its Officers or employees as
a result of this Prepayment.


8.    Miscellaneous.
(a)    Entire Agreement; Amendment. This Agreement (including the exhibits and
agreements incorporated herein by reference) constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof, supersedes
all prior agreements between the parties hereto relating to the matters
contained herein and may not be modified, waived or terminated orally and may
only be amended by an agreement in writing signed by the parties hereto.





--------------------------------------------------------------------------------







(b)    Assignment. Neither party shall make or purport to make any assignment or
other transfer of this Agreement or of any of the rights granted to it hereunder
without the prior written consent of the other party, and no such assignment or
transfer shall be effective without the written consent of the other party.


(c)    Governing Law and Jurisdiction. This Agreement shall be administered,
construed and enforced according to the laws of the State of North Carolina.


(d)    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all of the parties hereto had signed the
same document. All counterparts shall be construed together and shall constitute
one agreement.


(e)    Validity. The invalidity or unenforceability of any provision of this
Agreement shall not in any way affect the validity or enforceability of any
other provision and this Agreement shall be construed in all respects as if such
invalid or unenforceable provision has never been in the Agreement.


(f)    Incorporation of Amendments to Applicable Law. Any references to laws, or
to any regulations or administrative pronouncements thereunder, shall be deemed
to include a reference to any amendments thereof and any successor provisions
thereto.


(g)    Waiver. Neither any failure of any party to exercise any power given
under this Agreement or to insist upon strict compliance with any obligation
specified in this Agreement nor any custom or practice at variance with the
terms hereof shall constitute a waiver of the right of such party to demand
exact compliance with the terms of this Agreement.


(h)    Incorporation by Reference. The exhibits to this Agreement are
incorporated in this Agreement by reference.


(i)Time. Time is of the essence in this Agreement.


(j)    Construction. In construing and enforcing this Agreement, the following
rules shall be followed:


(1)    Each provision of this Agreement shall be construed simply according to
its fair meaning and not strictly for or against any party. No consideration
shall be given to the fact or presumption that any party had a greater or lesser
hand in drafting this Agreement.


(2)    In construing and enforcing this Agreement, no consideration shall be
given to the captions of the articles, sections, subsections, and clauses of
this Agreement, which are inserted for convenience in organizing and locating
the provisions of this Agreement, not as an aid in its construction.


(3)    Plural words shall be understood to include their singular forms, and
vice versa.        


(4)    The word “include” and its syntactical forms mean “include, but are not
limited to,” and corresponding syntactical forms. The principal of ejusdem
generis shall not be used to limit the scope of the category of things
illustrated by the items mentioned in a clause introduced by the word
“including.”







--------------------------------------------------------------------------------





(5)    A defined term has its defined meaning through this Agreement, regardless
of where in this Agreement the term is defined.


(6)    Except as otherwise provided in this Agreement, a reference to an
Article, Section, or clause means an article, section, or clause of this
Agreement and may be understood to mean, for example, “Section 5.1 of this
Agreement” or “Section 5.1 hereof.” The term “Section” may be used variously to
identify entire Sections (as in “Section 6.8”), subsections (as in “Section
6.8(a)”), and clauses (as in “Section 6.8(h)(iii)”).




IN WITNESS WHEREOF, the parties hereto, by their duly authorized
representatives, have executed this Agreement as of the Effective Date above
written.




_______________________________,
a Delaware limited liability company


By:     __________________________
Name:     
Title:     Regular Manager


LP Pinewood SPV, LLC,
a Delaware limited liability company
                            
                                
By:    __________________________
Name: Curtis M. Stevens
Title:    Regular Manager




By:    __________________________
Name: Sallie B. Bailey
Title:    Regular Manager




Wells Fargo Bank, National Association
                            
By:     __________________________
Name:     __________________________
Title:     __________________________











